

114 S1444 IS: Distillery Excise Tax Reform Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1444IN THE SENATE OF THE UNITED STATESMay 21, 2015Mr. Peters (for himself, Mr. Sullivan, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reduce the rate of tax regarding the taxation of
			 distilled spirits.
	
 1.Short titleThis Act may be cited as the Distillery Excise Tax Reform Act of 2015. 2.Reduced rate of tax on certain distilled spirits (a)In generalSection 5001 of the Internal Revenue Code of 1986 is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection:
				
					(c)Reduced rate
 (1)In generalIn the case of a distilled spirits operation, the otherwise applicable tax rate under subsection (a)(1) on the first 100,000 of proof gallons of distilled spirits which are removed in the calendar year and which have been distilled, processed, or bottled by such operation at a qualified facility in the United States shall be $2.70 per proof gallon.
 (2)Controlled groupsIn the case of a controlled group, the 100,000 proof gallon quantity specified in paragraph (1) shall be applied to the controlled group. For purposes of the preceding sentence, the term controlled group shall have the meaning given such term by subsection (a) of section 1563, except that more than 50 percent shall be substituted for at least 80 percent each place it appears in such subsection. Under regulations prescribed by the Secretary, principles similar to the principles of the preceding two sentences shall be applied to a group under common control where one or more of the persons is not a corporation..
 (b)Conforming amendmentSection 7652(f)(2) of the Internal Revenue Code of 1986 is amended by striking section 5001(a) and inserting subsections (a)(1) and (c)(1) of section 5001. (c)Effective dateThe amendments made by this section shall apply to distilled spirits produced in calendar years beginning after December 31, 2015.